DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
 
  Claims 1, 2, 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over Asai et al. (US 2012/0100722), (hereinafter, Asai).

RE Claim 1, Asai discloses in FIG. 16 “6th embodiment” substrate processing apparatus comprising:
a substrate retainer 212 provided with a substrate support region in which a substrate 200 is supported, referring to FIG. 16;
a heat insulator 218 “made of quartz or silicon carbide” provided below the substrate support region, referring to FIG. 16 [0102]; and
a reaction vessel 203 of a cylindrical shape in which the substrate retainer and the heat insulator are accommodated [0100], wherein the reaction vessel comprises:
an auxiliary chamber “buffer chamber” 423/433 protruding outward in a radial direction of the reaction vessel and extending along an extending direction from at least a position below an upper end of the heat insulator to a position facing the substrate support region, referring to FIG. 16.
The 6th embodiment does not disclose a first cover provided in the auxiliary chamber along a plane perpendicular to the extending direction of the auxiliary chamber so as to divide an inner space of the auxiliary chamber “buffer chamber” 423/433.
However, in the 9th embodiment of the same disclosure, referring to FIGS. 25-28, the buffer chamber 203 includes a first cover 401 “attachment plate” provided in the auxiliary chamber “buffer chamber” 423/433 along a plane, horizontal, perpendicular to the extending direction of the auxiliary chamber “buffer chamber” 423/433 so as to divide an inner space of the auxiliary chamber “buffer chamber” 423/433, referring to FIGS. 27 and 28; and 
a gas supply nozzle 481 provided in the auxiliary chamber.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to include the cover 401 “attachment plate” with the 6th embodiment in order to support the protective peripheral of the gas supply pipes 481. 
RE Claims 2 and 4, Asai discloses a substrate processing, wherein the first cover is located below the upper end of the heat insulator 218.
Asai does not disclose that the first cover is located  at a same height as the upper end of the heat insulator or above the upper end of the heat insulator.
However, it would have been obvious for one of ordinary skill in the art, at the time of filing to choose “arrange” different height position of the first cover with respect to heat insulator 218, absent unexcepted results, as a matter of a design choice in order to achieve best deposition conditions for the deposition chamber, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
 RE Claims 18 and 19, Asai discloses a method of manufacturing a semiconductor device and a substrate processing method, comprising:
(a) accommodating a substrate retainer 200 in which a substrate is supported in a reaction vessel of a substrate processing apparatus, wherein the substrate processing apparatus comprises:
the substrate retainer 200 provided with a substrate support region in which the substrate is supported, referring to FIG. 16; 
a heat insulator 218 provided below the substrate support region, referring to Claim 1 rejection above and FIG. 16; and 
a reaction vessel of a cylindrical shape [0100] in which the substrate retainer and the heat insulator are accommodated, wherein the reaction vessel comprises: 
an auxiliary chamber 423/433  “buffer chamber” protruding outward in a radial direction of the reaction vessel and extending along an extending direction from at least a position below an upper end of the heat insulator 218 to a position facing the substrate support region, referring to FIG. 16; and 
The 6th embodiment does not disclose a first cover provided in the auxiliary chamber along a plane perpendicular to the extending direction of the auxiliary chamber so as to divide an inner space of the auxiliary chamber “buffer chamber” 423/433.
However, in the 9th embodiment of the same disclosure, referring to FIGS. 25-28, the buffer chamber 203 includes a first cover 401 “attachment plate” provided in the auxiliary chamber “buffer chamber” 423/433 along a plane, horizontal, perpendicular to the extending direction of the auxiliary chamber “buffer chamber” 423/433 so as to divide an inner space of the auxiliary chamber “buffer chamber” 423/433, referring to FIGS. 27 and 28; and 
a gas supply nozzle 481 provided in the auxiliary chamber;
 (b) supplying a process gas to the substrate in the reaction vessel.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to include the cover 401 “attachment plate” with the 6th embodiment in order to support the protective peripheral of the gas supply pipes 481. 
RE Claim 20, Asai does not disclose in the 6th embodiment a substrate processing apparatus, wherein a first gap is provided along an outer edge of the heat insulator between the outer edge of the heat insulator and an edge of the first cover.
However, Asai discloses in the 9th embodiment a substrate processing apparatus, wherein a first gap is provided along an outer edge of the heat insulator between the outer edge of the heat insulator and an edge of the first cover 401, referring to FIG. 28.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to have a similar apparatus structure, absent unexpected results, in order to achieve similar deposition performance.

  Claims 1, 18 and 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over Asai et al. (US 2012/0100722), (hereinafter, Asai) in view of Wakita et al. (US 6,299,682), (hereinafter, Wakita).

 RE Claim 17, Asai discloses substrate processing apparatus, further comprising:
an inert gas supplier “320/330” configured to supply an inert gas to a space where the heat insulator is present, as implicitly disclosed in [0198]. It is the examiner position that this is implicitly taught, since the inert gas flows to purge the residual process gas from the chamber wherein the heat insulator resides, hence the inert gas will flow where the heat insulator resides;
Asai does not specifically discloses that the inert gas is supplied to a space below the heat insulator.
However, in a related art, Wakita discloses a silicon ingot formation method, wherein an Ar inert gas is supplier below the chill plate for chilling the chill plate.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to have the inert gas of Asai supplied form gas supplies 320/330 to be supplied below the heat insulator 218 in order to further chill the heat insulator.

Allowable Subject Matter
Claims 5, 6, 8, 9, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571) 272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898